DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 16, 2021 has been considered by the examiner.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the main reason for indication of allowance is because in the prior art of record, Kusaka (US  2011/0279727 A1) discloses an imaging element (212 in fig. 1) comprising: a polarization pixel (310 in fig. 3) that includes a polarizer (32 and 33 in figs. 14 and 15) transmitting incident light having a specific polarization direction and generates an image signal based on the incident light being from a subject (¶ 0032-0033) and being transmitted through the polarizer (¶ 0110-0112); and a phase difference pixel (313 and 314 in fig. 3) that includes a light shielding film (30 in figs. 14 and 15) and generates an image signal for detecting a phase difference (¶ 0114-0117). However, Kusaka fails to teach the light shielding being formed simultaneously with the polarizer and being disposed to be shifted in a predetermined pupil-division direction for 
Thus, the prior art of record, either alone or in combination, fails to teach or reasonably suggest, including all the limitations of the present claim, light shielding being formed simultaneously with the polarizer as claimed.

Regarding claim 8, the main reason for indication of allowance is because in the prior art of record, Kusaka (US  2011/0279727 A1) discloses an imaging device (212 in fig. 1) comprising: a polarization pixel (310 in fig. 3), which is a pixel that includes a polarizer (32 and 33 in figs. 14 and 15) transmitting incident light that has a specific polarization direction, the incident light being from a subject (¶ 0032-0033); a phase difference pixel (313 and 314 in fig. 3), which is a pixel that includes a light shielding film (30 in figs. 14 and 15); and a processing unit (214) that processes an image signal generated by the polarization pixel and an imaging signal generated by the phase difference pixel (¶ 0042-0044).  However, Kusaka fails to teach the light shielding being formed simultaneously with the polarizer and being disposed to be shifted in a predetermined pupil-division direction for pupil-dividing the incident light from the subject.  Akiyama (US 2016/0667575 A1) discloses an imaging device (Fig. 1) 
Thus, the prior art of record, either alone or in combination, fails to teach or reasonably suggest, including all the limitations of the present claim, light shielding being formed simultaneously with the polarizer as claimed.

Regarding claim 13, the main reason for indication of allowance is because in the prior art of record, Kusaka (US  2011/0279727 A1) discloses an imaging method comprising: a polarization information generating step of generating, on a basis of an image signal generated by a polarization pixel (310 in fig. 3) that includes a polarizer (32 and 33 in figs. 14 and 15) transmitting incident light having a specific polarization direction and generates the image signal based on the incident light being from a subject (¶ 0032-0033) and being transmitted through the polarizer, polarization information being information regarding polarization in an image of the subject (¶ 0110-0112); and a phase difference information generating step of generating, on a basis of an image signal generated by a phase difference pixel (313 and 314 in fig. 3) that includes a light shielding film (30 in figs. 14 and 15), phase difference information representing a phase difference in the subject (¶ 0042-0044).  However, Kusaka fails to teach the light shielding being formed simultaneously with the polarizer and being 
Thus, the prior art of record, either alone or in combination, fails to teach or reasonably suggest, including all the limitations of the present claim, light shielding being formed simultaneously with the polarizer as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311.  The examiner can normally be reached on 9:00 A.M. to 5:30 P.M.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
September 27, 2021